


110 HR 3946 IH: Historically Black Colleges and

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3946
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Jefferson (for
			 himself, Mr. Melancon,
			 Mr. Scott of Virginia,
			 Mr. Davis of Illinois,
			 Mr. Payne, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide for a temporary waiver under part B of title
		  III of the Higher Education Act of 1965 for undergraduate historically black
		  colleges and universities located in an area affected by a Gulf hurricane
		  disaster.
	
	
		1.Short titleThis Act may be cited as the
			 Historically Black Colleges and
			 Universities Katrina and Rita Relief Act of 2007.
		2.Waiver
			 authority
			(a)In
			 generalNot withstanding any
			 other provision of the law, unless enacted with specific reference to this
			 section, the Secretary of Education shall waive or modify any statutory or
			 regulatory provision related to the strengthening institutions program under
			 part B of title III of the Higher Education Act of 1965 (20 U.S.C. 1066 et
			 seq.) in connection with a Gulf hurricane disaster to ensure that—
				(1)institutions of
			 higher education that were receiving assistance at the time of a Gulf hurricane
			 disaster are not adversely impacted by the formula calculation for the
			 2007–2012 funding cycle under such part B; and
				(2)any affected
			 institution of higher education can, under section 322 of such Act, sustain its
			 fiscal year 2006 level of title III funding to assist in institutional recovery
			 from a Gulf hurricane disaster.
				(b)Allotments to
			 institutionsFor the purpose
			 of calculating the allotments of grants to affected institutions, the Secretary
			 of Education shall waive the allotment calculation under subsections (a), (b),
			 and (c) of section 324 of the Higher Education Act of 1965 (20 U.S.C. 1051 et
			 seq.), and allot an amount to each affected institution not less than the
			 amount allotted in fiscal year 2006, for fiscal years 2009–2012.
			(c)NoticeThe
			 Secretary shall notify each institution of higher education affected by the
			 provisions of this section.
			3.DefinitionsFor purposes of this Act:
			(1)Affected
			 institutionThe term
			 affected institution means an institution of higher education that
			 is—
				(A)a part B
			 institution as such term is defined in section 322(2) of the Higher Education
			 Act of 1965 (20 U.S.C. 1061);
				(B)located in an area
			 affected by a Gulf hurricane disaster; and
				(C)able to
			 demonstrate that the institution—
					(i)incurred physical
			 damage resulting from the impact of Hurricane Katrina or Rita;
					(ii)has
			 pursued collateral source compensation from insurance, the Federal Emergency
			 Management Agency, or the Small Business Administration, as appropriate;
			 and
					(iii)was not able to
			 fully reopen in existing facilities or fully reopen to the pre-hurricane levels
			 for 30 days or more.
					(2)Other
			 termsThe terms area affected by a Gulf hurricane
			 disaster and Gulf hurricane disaster have the meanings
			 given such terms in section 209 of the Higher Education Hurricane Relief Act of
			 2005 (Public Law 109–148, 119 Stat. 2809).
			
